DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Allowable Subject Matter
Claims 1 through 16 are allowed.
The following is an examiner’s statement of reasons for allowance:  
  The prior art does not teach: 
A stacking structure, comprising: a first die, having a first metallization structure, wherein the first metallization structure includes first through die vias and the first through die vias and the first die have substantially a same height; a second die, having a second metallization structure, wherein the second die is stacked on the first die, and the second metallization structure includes second through die vias, wherein the first through die vias are bonded with the second through die vias, and critical dimensions of the first through die vias are different from critical dimensions of the second through die vias; and a third die and a fourth die, disposed over the first die and on the second die, wherein the second die is located between the first die and the third and fourth dies, the third and fourth dies are disposed side-by-side, the third and fourth dies have conductive features embedded in a dielectric film and the conductive features of the third and fourth dies are bonded with the second through die vias.
A stacking structure, comprising: a stack of a first die and a second die, wherein the first die includes first through die vias and the first through die vias and the first die have substantially a same height, the second die stacked on the first die includes second through die vias, wherein the first die is hybrid-bonded with the second die through a bonding film located between the first and second dies and the first through die vias bonded with the second through die vias, and critical dimensions of the first through die vias are different from critical dimensions of the second through die vias; third dies disposed on the second die, wherein the second die is located between the first die and the third dies, the third dies have conductive features embedded in a dielectric film and the conductive features of the third dies are bonded to the second through die vias; and an encapsulant, disposed on the second die, disposed between the third dies and laterally wrapping around the third dies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817        

/BRADLEY SMITH/Primary Examiner, Art Unit 2817